                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                        CHARLESTON DIVISION


STACY HARRIS, AS NEXT
FRIEND AND GUARDIAN OF
BABY N.M.B.,

     Plaintiff,

v.                                  CIVIL ACTION NO. 2:19-00707

MCKESSON CORPORATION, et al.,

     Defendants.


                   MEMORANDUM OPINION AND ORDER

     Pending before the court is a motion to extend time to

respond to plaintiff’s complaint filed by certain defendants in

this matter, the “Walgreens defendants”.   (ECF No. 54).   In

support of their motion to extend time, defendants inform the

court that this matter was included on Conditional Transfer Order

No. 115 which would transfer the case to the multidistrict

litigation, MDL 2804, currently pending in the Northern District

of Ohio.   Plaintiff opposed the transfer of this action and has

filed a motion to vacate the conditional transfer order which

remains pending before the JPML.   Defendants seek an extension of

sixty (60) days following a decision by the JPML granting a

motion to vacate a conditional transfer order covering this

action or otherwise finally denying transfer of this action.

Plaintiff opposes an extension of that duration.
     For good cause shown, the motion for an extension of time to

respond to the complaint is GRANTED.     The moving defendants will

be required to respond to the complaint within sixty (60) days

following a decision by the JPML granting a motion to vacate the

conditional transfer order covering this action or otherwise

finally denying transfer of this action.

     The Clerk is directed to send copies of this Order to

counsel of record.

     IT IS SO ORDERED this 20th day of December, 2019.

                              ENTER:


                             David A. Faber
                             Senior United States District Judge




                                2
